Citation Nr: 0730904	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  06-15 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for depression to 
include as secondary to a low back disorder.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1971 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference 
hearing in May 2007.  


FINDINGS OF FACT

1.  The veteran's in-service back injury resolved without 
residuals.

2.  The veteran's currently existing back disorder is the 
result of post-service injuries.

3.  Depression was not present during active duty or for many 
years thereafter nor is depression otherwise related to such 
service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007). 



2.  Depression was not incurred in or aggravated by the 
veteran's active duty service, nor is depression proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in November 2004 
and January 2005 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought and the responsibilities of the 
veteran and VA in obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the January 2005 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession. The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came subsequent to complete 
notification of the veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on these claims has been accomplished and 
that adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the VCAA letters and also was 
provided with notice of the types of evidence necessary to 
establish a rating and effective date for the disabilities on 
appeal in a March 2006 letter.    

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
records have been obtained.  The veteran testified that he 
was treated at a VA facility at Iron Mountain in 1973 or 1974 
for problems with an infection in his hands.  He did not 
indicate, however, that he was treated for low back problems 
at that time.  Other references in the record to this 
treatment only indicated that the veteran was seen for 
problems with his hands.  The Board finds a remand to obtain 
this evidence is not required.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

Service connection criteria

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and psychosis, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


Entitlement to service connection for a low back disorder

The Board finds that service connection is not warranted for 
a low back disorder as the preponderance of the evidence 
demonstrates that the in-service injury resolved without 
complications and the currently existing back disorder was 
incurred subsequent to the veteran's active duty service.  

The service medical records reveal that the veteran sought 
treatment in June 1971 after falling on his back on some 
stairs.  Physical examination revealed tenderness.  A June 
1971 X-ray was interpreted as being normal.  The veteran was 
treated several more times in June 1971 for back pain.  He 
was put on light duty.  An impression of low back strain was 
made.  There were no further references to back problems for 
the remaining seven months the veteran was on active duty 
service.  No pertinent abnormalities were noted on a report 
of a medical examination which was conducted in February 
1972.  Clinical evaluation of the spine was determined to be 
normal at that time.  The veteran annotated the document to 
indicate that there had been no change in his health since 
his last physical.  

There is no competent evidence of the presence of arthritis 
of the back to a compensable degree to warrant a grant of 
service connection on a presumptive basis.  There are no 
medical records associated with the claims file dated within 
one year of the veteran's discharge.  

The first medical evidence which references back problems is 
dated in 1979.  Significantly, the post-service clinical 
records reference injuries to the veteran's back which 
occurred many years after discharge but do not indicate that 
the veteran had a chronic back disorder from active duty 
service.  

A September 1979 private clinical record indicates the 
veteran was seeking treatment for a back injury which 
reportedly occurred in the Spring of 1979.  He was off work 
for five weeks at that time.  He was intermittently treated 
by a chiropractor with some relief.  In August, the veteran 
fell across his low back against a piece of angle iron and 
had had numbness in his legs since that time.  He also had 
more back problems in terms of pain which the chiropractor 
was no longer able to relieve.  The assessment was history of 
recent back injuries, with the veteran being evaluated for 
possible disc herniation syndrome.

A July 1981 hospitalization record indicates the veteran 
reported that he had had problems with his back since 1979 
and was unable to work as a result of this.  

A December 1994 private clinical record indicates the veteran 
was seeking treatment for neck and back injuries as a result 
of a recent motor vehicle accident.  A subsequent record 
dated within the same month includes the assessment of 
cervical and low back strain.  

A September 1996 private clinical record references the fact 
that the veteran had a work-related injury where he was 
thrown from a hoist at a mill and bounced off some pipes.  
The pertinent assessment was strain of the back.  

A December 1999 private clinical record reveals that the 
veteran injured his back at work when he was guiding a 300-
400 pound hook for a crane when he felt a sharp pain and 
abrupt onset of low back pain radiating down the right leg.  
Past medical history was remarkable for a work related knee 
injury and right shoulder injury.  The assessment was 
mechanical low back strain with radicular symptoms in the 
right leg.  The physician wrote that it was his medical 
opinion that the back injury was caused by the accident at 
work based on the history provided and the consistent medical 
examination confirming the history.  

A March 2000 private clinical record includes an assessment 
of herniated disc with some spinal stenosis and radicular 
symptoms.  

A lumbar decompression was performed in June 2000.  

A September 2000 record includes a pertinent assessment of 
chronic back pain secondary to a work related injury.  

A June 2001 Social Security decision references the fact that 
the veteran injured his back at work in December 1999.

The Board notes that in November 2005, a chiropractor wrote 
that he could attest to the fact that he treated the veteran 
during the 1970's for a lumbar vertebral dysfunction of the 
spine, which required numerous visits.  Significantly, the 
author of this letter did not indicate, in any way, that the 
veteran had a back injury at that time which was incurred in 
or aggravated by the veteran's active duty service.  It is 
not apparent upon what source the author was basing his 
opinion that he treated the veteran in the 1970's other than 
via memory of events which occurred more than 25 years prior.  
The only clinical records from the chiropractor's office are 
dated beginning in 1990.  These records reference back 
injuries which occurred in June 1986 and January 1988.  Yet, 
despite the apparent lack of clinical records dated in the 
1970's, the author was able to provide a specific diagnosis.  
The Board finds the probative value of this evidence is 
greatly reduced as a result of the discrepancies.  

The veteran testified before the undersigned in May 2007 that 
he injured his back when part of a step broke off causing him 
to fall approximately 10 feet down the stairs.  He reported 
that he had had continuous problems with his back thereafter 
to the present time.  He testified that a back problem was 
not noted on his separation examination as he was informed if 
he reported a problem, he would have to stay in the service 
and the veteran was anxious to get out to help on the family 
farm.  He also testified that he was involved in a motor 
vehicle accident during active duty.  He indicated that he 
did not think the accident had been reported.  He did not 
indicate that he had received any medical treatment as a 
result of the motor vehicle accident.  He stated that, 
subsequent to discharge, he was unable to work effectively on 
the farm due to the back pain which eventually resulted in 
having to sell the land.  He testified that he was denied 
employment in 1975 after physical examination revealed a back 
problem.  He reported that he was involved in a motor vehicle 
accident in 1994 and injured his back again in 1999.  He also 
testified that he injured his back in 1979.  Prior to that 
time, he had problems with his back but they had leveled out.  
After the 1979 accident, he was worse.  

The veteran has submitted lay statements from people who knew 
him.  The veteran's brother reported that the veteran did not 
have problems with his back prior to active duty but after he 
was discharged, he complained of back pain and could no 
longer perform heavy work.  G.W. wrote that he knew the 
veteran since the 1960's and that he did not have any health 
problems prior to service.  G.W. became aware of the 
veteran's back injury from service in the mid 1970's and knew 
how much trouble it would cause.  B.B. wrote that the veteran 
did not have problems with his back prior to service but 
after his discharge he was unable to do many farm chores due 
to back problems.  G.W.N. wrote that he knew the veteran 
since the 1960's and that he did not have back problems prior 
to active duty but did have them after discharge.  

The Board finds that the veteran's allegation of a chronic 
back disorder which existed from the time of an in-service 
injury to the present is not supported by the contemporaneous 
medical records.  The veteran was treated for a back injury 
during service which apparently resolved without residuals 
while the veteran was on active duty.  This finding is 
supported by a lack of documentation in the service medical 
records as to any complaints of, diagnosis of or treatment 
for a back injury subsequent to June 1971.  The finding is 
further supported by the report of the separation examination 
which demonstrated that clinical evaluation of the veteran's 
spine was normal in February 1972, more than seven months 
after the in-service injury.  

The Board finds the contemporaneous evidence of record in the 
form of the service medical records and the report of the 
separation examination is to be accorded more probative 
weight regarding whether the veteran had a chronic back 
problem during active duty over the veteran's subsequent 
testimony and the evidence included in the lay statements.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over three decades past.  The 
veteran's memory may have been dimmed with time; in addition 
his recent statements have been made in connection with his 
claim for monetary benefits from the government.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

The veteran's own post-service statements, made prior to the 
submission of his claim for service connection, as recorded 
by health care professionals indicate that his back injury 
began subsequent to his active duty service.  Several of the 
clinical records include references to problems beginning 
after post-service industrial accidents.  None of the 
clinical records include any reference by the veteran to an 
in-service back injury, including when listing the veteran's 
pertinent medical history.  The Board finds the veteran's own 
self-reported history as recorded by health care 
professionals which was made prior to his application for 
compensation supports a finding that the veteran's current 
back disorder was the result of post-service injuries.  The 
references by health care professionals in the clinical 
records to the presence of work-related injuries also 
supports a finding by the Board that the veteran's back 
disability occurred after his discharge as a result of on the 
job injuries.  

The veteran has argued that his original in-service injury 
weakened his back causing the industrial injury in 1979.  The 
veteran has not submitted any competent evidence to support 
his theory.  As a lay person, the veteran is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
a low back disability is without probative value. 


Entitlement to service connection for depression

The Board finds that service connection is not warranted for 
depression on a direct basis.  The service medical records 
were silent as to complaints of, diagnosis of or treatment 
for any mental disorders including depression.  The competent 
evidence of record includes diagnoses of mental disorders but 
does not indicate in any way that the mental disorder was 
directly linked to the veteran's active duty service.  

A January 1982 psychological and neuropsychiatric examination 
indicates that the veteran reported he had been unhappy for 
several years, ever since an apparent accident to his lower 
back after which he had not been gainfully employed.  The 
diagnostic impression was minor left hemisphere dysfunction 
with major depression and borderline characterological 
disorder.  A July 1991 private clinical record indicates the 
veteran attempted to commit suicide after arguing with his 
wife.  In November 1993 and October 1994, reactive depression 
was assessed.  There are also other references to the 
presence of mental disorders but none of these reference the 
veteran's active duty service.  The only evidence of record 
which indicates that the veteran currently has a mental 
disorder which was directly due to active duty service is the 
veteran's own testimony and some of the lay statements.  This 
evidence is produced by laypersons.  These opinions as to the 
existence and etiology of a mental disorder are without 
probative value. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

There is no competent evidence of record demonstrating the 
presence of a psychosis to a compensable degree within one 
year of the veteran's discharge which would allow for a grant 
of service connection on a presumptive basis.  

The veteran has claimed that his depression is due to back 
problems.  As found above, service connection has been denied 
for low back problems.  A grant of service connection on a 
secondary basis requires:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  In the current case, the veteran's claim must be 
denied as service connection is not in effect for a back 
disorder.  


Conclusion

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


